Exhibit 10.1

 

Option:  2002 EIP -      

 

GRANITE CITY FOOD & BREWERY LTD.

 

FORM OF NON-QUALIFIED DIRECTOR STOCK OPTION AGREEMENT

 

PURSUANT TO AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

Date of Grant:                                , 20    

 

Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”),
hereby grants to                                        (the “Optionee”), an
option (the “Option”) to purchase an aggregate of                         
shares of Stock (the “Shares”), at the price set forth below, and in all
respects subject to the terms, definitions and provisions of the Granite City
Food & Brewery Ltd. Amended and Restated Equity Incentive Plan (the “Plan”)
adopted by the Company, which is attached hereto and incorporated herein by
reference [EIP to be attached].  Unless otherwise defined herein, the terms used
herein shall have the meanings assigned to them in the Plan.

 

1.             Nature of the Option.  This Option is not intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code.

 

2.             Exercise Price.  The exercise price for each share of Stock is
$                      .

 

3.             Exercise of Option.  This Option shall be exercisable during its
term in accordance with the provisions of Section 6 of the Plan as follows:

 

(a)           Expiration Date.  The Option shall expire on
                       (the “Expiration Date”).  In no event may this Option be
exercised after the Expiration Date.

 

(b)           Exercisability.  Subject to the remaining terms of this Agreement
and the Plan, the Option shall be exercisable and deemed vested in full on the
first anniversary of Date of Grant.

 

(c)           Limitations on Exercisability.  The Option shall be exercisable
only while the Optionee serves as an outside director of the Company or, in the
event of Optionee’s death or termination of service as a director, the
exercisability of the Option is governed by Sections 8 and 9 below.

 

(d)           Written Notice of Exercise.  Any exercise shall be accompanied by
a written notice to the Company specifying the number of shares of Stock as to
which the Option is being exercised.  Notation of any partial exercise shall be
made by the Company on Schedule I hereto.

 

(e)           Payment of Exercise Price.  The exercise price of the shares as to
which the Option may be exercised shall be paid in full at the time of exercise.

 

(f)            Compliance with Laws and Regulations.  No Shares will be issued
pursuant to the exercise of an Option unless such issuance and such exercise
shall comply with all relevant provisions of law and the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed.  Assuming such compliance, for income tax purposes

 

--------------------------------------------------------------------------------


 

the Shares shall be considered transferred to the Optionee on the date on which
the Option is exercised with respect to such Shares.

 

4.             Change in Control.  Upon the occurrence of a “Change in Control”
(as defined in Section 2(h) of the Plan), this Option shall become fully vested
and exercisable unless this Option is assumed by the surviving corporation or
its parent substitutes options with substantially the same economic terms as
this Option.  The Board or, where applicable, the Committee shall also have the
right to cancel the unexercised portion of this Option in the event of a Change
in Control, provided that in exchange for such cancellation, the Optionee will
receive a cash payment equal to the Change in Control consideration less the
exercise price set forth in Section 2 above.

 

5.             Optionee’s Representations.  In the event the Shares purchasable
pursuant to the exercise of this Option have not been registered under the Act,
at the time this Option is exercised, the Optionee shall, concurrently with the
exercise of all or any portion of this Option, deliver to the Company an
investment representation statement in a form acceptable to the Company.

 

6.             Method of Payment.  Payment of the exercise price shall be by
(i) cash; (ii) check, bank draft or money order; (iii) if authorized by the
Board or the Compensation Committee, by delivery of shares of Stock (valued at
the fair market value thereof on the date of exercise); or (iv) by delivery of a
combination of cash and Stock.  The Board or the Compensation Committee may, in
order to prevent any possible violation of law, require the payment price to be
paid in cash.

 

7.             Restrictions on Exercise.  This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations as promulgated by the
Federal Reserve Board.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

8.             Termination of Status as a Director.  If the Optionee ceases to
serve as a director for reasons other than due to death, the Optionee may, but
only within twelve (12) months after the date the Optionee ceases to be an
outside director of the Company, exercise his Option to the extent the Optionee
was entitled to exercise it at the date of such termination.  To the extent that
the Optionee was not entitled to exercise the Option at the date of such
termination, or if the Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.

 

9.             Death of Optionee.  In the event of the death of the Optionee
occurring:

 

(a)           during the term of the Option, and provided that the Optionee was
at the time of death a director of the Company and had been in continuous
service as a director since the date of grant of the Option, the Option may be
exercised, at any time within twelve (12) months following the date of death, by
the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent of the right to
exercise that would have accrued had the Optionee continued living and remained
in continuous service a director for twelve (12) months after the date of death;
or

 

(b)           after the termination of continuous service as a director, the
Option may be exercised by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
of the right to exercise that had accrued at the date of termination of
continuous service as a director and only during the period the Option was
exercisable by Optionee had death not occurred.

 

--------------------------------------------------------------------------------


 

10.           Non-Transferability of Option.  This Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order and may be exercised, during the lifetime of
the Optionee, only by the Optionee.

 

11.           Adjustments Upon Changes in Capitalization.  The number of shares
of Common Stock covered by the Option and the per share exercise price of the
Option shall be proportionately adjusted for any increase or decrease in the
number of issued and outstanding shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.” 
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  Except as expressly provided herein or
in the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, or options or rights
to purchase shares of Common Stock of any class shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to the Option.

 

12.           No Rights as Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance to him or her of a certificate or certificates for
such shares.

 

13.           No Right to Continued Status as a Director.  The Option shall not
confer upon the Optionee any right with respect to continued status as a
director of the Company, nor shall it interfere in any way with the right of the
Company or its shareholders to terminate his status as a director of the Company
at any time.

 

14.           Notices.  Any notice hereunder to the Company shall be addressed
to it at its principal executive offices; and any notice hereunder to the
Optionee shall be addressed to him or her at the address set forth below;
subject to the right of either party to designate at any time hereunder in
writing some other address.

 

15.           Investment Representation.  As a condition to the exercise of the
Option, the Company may require the person exercising the Option to represent
and warrant at the time of exercise that the shares of Common Stock are being
purchased only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Company, such a
representation is required by any relevant provisions of law.  The shares of
Common Stock issued pursuant to the Option may be issued with appropriate
legends on the stock certificates representing the shares, and the Company may
place stop transfer orders with respect to such shares.

 

16.           Plan Interpretation.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Board and, where
applicable, the Compensation Committee, upon questions arising under the Plan. 
In the event of any question or inconsistency between this Agreement and the
Plan, the terms and conditions of the Plan shall govern.

 

17.           Counterparts.  This Agreement may be executed in two counterparts
each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by the
Chief Executive Officer and the Optionee has executed this Agreement, both
effective as of the day and year set forth above.

 

--------------------------------------------------------------------------------


 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Robert J. Doran

 

 

 

Chief Executive Officer

 

 

 

Optionee (signature)

 

 

 

 

 

 

 

 

 

 

 

Name and address of Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I — NOTATIONS AS TO PARTIAL EXERCISE

 

Date of Exercise

 

Number of 
Purchased Shares

 

Balance of Shares 
on Option

 

Authorized 
Signature

 

Notation Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------